Case: 19-10346      Document: 00515207579         Page: 1    Date Filed: 11/20/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                            November 20, 2019
                                    No. 19-10346
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk


MCR OIL TOOLS, L.L.C.,

               Plaintiff - Appellee

v.

SPEX GROUP US, L.L.C.; SPEX ENGINEERING (UK), LIMITED,

               Defendants - Appellants



                   Appeal from the United States District Court
                            Northern District of Texas
                             USDC No. 3:18-CV-731


Before STEWART, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellee MCR Oil Tools, L.L.C. (“MCR”) filed this lawsuit
against     Defendants-Appellants        SPEX     Group     US,    L.L.C.     and   SPEX
Engineering (UK), Limited (“SPEX”) in state court in Texas. The complaint
alleged that SPEX misappropriated trade secrets and engaged in unfair
competition.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10346     Document: 00515207579      Page: 2   Date Filed: 11/20/2019



                                  No. 19-10346
      After removing the suit to federal court, SPEX sought to dismiss MCR’s
claims under Texas’s anti-SLAPP statute, the Texas Citizens Participation Act
(“TCPA”). See TEX. CIV. PRAC. & REM. CODE § 27.001–27.011. MCR later moved
to determine the applicability of the TCPA, a state law, in federal diversity
cases like this one. The district court held that the TCPA did not apply in
federal court and thus denied as moot SPEX’s motion to dismiss MCR’s suit
under the TCPA.
      SPEX appealed, arguing that the TCPA does in fact apply in federal
court and that the district court erred by holding otherwise. SPEX also argued
that MCR should have been estopped from challenging the applicability of the
TCPA after fighting SPEX’s motion to dismiss on the merits for several
months.
      SPEX’s appeal was held in abeyance pending the decision by a different
panel of this court in Klocke v. Watson, 936 F.3d 240 (5th Cir. 2019), as revised
(Aug. 29, 2019). The panel in Klocke was faced with deciding as an issue of first
impression whether the TCPA applies in federal court. Id. at 242. The court
held that “the TCPA does not apply to diversity cases in federal court.” Id.
      Under the “rule of orderliness,” “[t]hree-judge panels . . . abide by a prior
Fifth Circuit decision until the decision is overruled, expressly or implicitly, by
either the United States Supreme Court or by the Fifth Circuit sitting en banc.”
Gahagan v. United States Citizenship & Immigration Servs., 911 F.3d 298, 302
(5th Cir. 2018) (internal quotation marks and citation omitted). Accordingly,
pursuant to Klocke, the district court’s decision to deny SPEX’s motion to
dismiss on the ground that the TCPA does not apply in federal court is
AFFIRMED.




                                        2